 

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Parton Southern District of New York
Executive Director Jennifer L. Brown
Attormney-in-Charge

March 16, 2020

The Honorable Naomi Reice Buchwald
United States District Judge

United States Courthouse

500 Pearl Street

New York, NY 10007

Re: United States v. Miguel Angel Martinez
19 Cr. 681 (NRB)

Dear Judge Buchwald:

I write, with the consent of the Government, to request an adjournment of the
pretrial conference in the above captioned matter currently scheduled for March 19, 2020. content {

As the Court is likely aware, due the public health crisis, on Sunday, March 15, 2020, wn aa
Federal Defenders of New York instituted mandatory remote operations for all staff. Asa uh! Hi alll
result, and in addition to the need to slow the spread of COVID-19 through social 202 at 3 > Bie

distancing, I respectfully request an adjournment of at least 45 days or to a date the Court of
deems advisable. I consent to the exclusion of time pursuant to The Speedy Trial Act. fme Lycluhed

en tow Locheall,
3fpe

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio
Assistant Federal Defender
212-417-8728

cc: | AUSA Emily Johnson

 

 
